PRATT, J.
The power to strike out an answer for disobedience of an order has not been abolished by the Code (Brisbane v. Brisbane, 34 Hun, 339), and in the present case was wisely exercised. The order to that effect will be affirmed.
An examination of the record on the appeal from the judgment shows that the plaintiff fully proved the cause alleged for dissolving the marriage. The only question upon which a doubt is possible is whether the plaintiff had acquired a domicile in New York prior to beginning her action. She had been in this state several months before the action was begun. She testified on the trial to her intention to fix her residence here, and the trial court credited her testimony. Her conduct before and after beginning the suit corroborated her testimony to such an extent that a finding against her on that point would have been error. The judgment is right, and is affirmed. All concur.